PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
SP United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/101,074
Filing Date: 10 Aug 2018
Appellant(s): OFINNO, LLC



__________________
Shen Wang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 3/7/2022, appealing from the office action
 mailed July 7, 2021.
EXAMINER’S ANSWER
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(1) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant's statement of the grounds of rejection to be reviewed on appeal. Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION." 

(2) Response to Argument
A. Response to Arguments Presented by Appellant With Respect to the Rejections of Claims 1-4 and 6-20 Over Tsai in view of Ookubo in view of Byun and further in view of Dinan.
Regarding independent claim 1, Appellant submitted that the combination of Tsai, Ookubo, Byun and Dinan does not teach or suggest: “transmitting, by the base station distributed unit to a radio resource control (RRC) layer of a base station central unit, a first message indicating the expiration of the time alignment timer for the timing advance group of the wireless device” nor teach or suggest: “applying, by the base station central unit and in response to receiving the first message, a default physical channel configuration for one or more cells of the timing advance group” as recited in claim 1 (Appeal Brief, Page 4, 3rd Paragraph and Page 5, 3rd Paragraph)
	Specifically, the Appellant has submitted the following arguments:
“ …Byun discloses, in paragraph [0071 ]-[0073], transmitting an RRC message between a CU and a UE via a DU. As can be seen, Byun merely discloses that the CU transmits an RRC message to a UE via a DU. However, Byun does not teach or suggest transmitting a first message indicating the expiration of the time alignment timer for the timing advance group of the wireless device to the RRC layer of the CU as recited in claim 1…”. (Appeal Brief, Page 4, 3rd Paragraph)

“ …Dinan discloses (see Paragraphs [0038] and [0050]-[0051]) A UE may store or maintains N_TA (current timing advance value of an sTAG) upon expiry of associated time Alignment Timer of the sTAG. … It can be seen that in Dinan, the UE maintains N_TA upon expiry of associated time alignment timer of the sTAG, and the eNB configures the mapping of a serving cell to a TAG. That is, in Dinan, the eNB can configure the mapping of a cell to a TAG, rather than applying the default physical channel for one or more cells of the TAG as in claim 1. Therefore, Dinan does not teach or suggest “applying, by the base station central unit and in response to receiving the first message, a default physical channel configuration for one or more cells of the timing advance group”…” (Appeal Brief, Page 5, 1st - 3rd Paragraphs)
However, the Examiner respectfully disagrees with the Appellant and asserts that the combination of Tsai, Ookubo, Byun and Dinan renders the claimed invention obvious as broadly presented in independent claim 1.

Prior to addressing each of the arguments of the Appellant as listed above, the Examiner submits that the claims have been given the broadest reasonable interpretation in light of the specification as directed by MPEP 2111. Independent claim 1 is directed to a method of applying, by the base station central unit and in response to receiving a message indicating the expiration of the time alignment timer for the timing advance group of the wireless device, a default physical channel configuration for one or more cells of the timing advance group.

Per MPEP 2111, one of ordinary skill in the arts may looks into the disclosure of the application in order to shed light on the claim limitations present in the claims. However, the Examiner submits that the claim limitations are presented in a broad manner and thus, the broadest reasonable interpretation in light of the specification has been applied by the Examiner in the examination of the claims.

Regarding argument (I), The Appellant argues that Byun does not teach or suggest: “transmitting, by the base station distributed unit to a radio resource control (RRC) layer of a base station central unit, a first message indicating the expiration of the time alignment timer for the timing advance group of the wireless device”. Examiner submits that Byun is not relied on, in the final rejection, to reject the above limitation (emphasis). Ookubo was cited to reject the above limitation. Examiner submits that Byun teaches that the transmission of an expiration notification of TA (Timing advance) timer from a C-RAN Radio unit (RU 2), serving as a base station installed in a remote site, to a C-RAN  digital unit (DU 1) serving as a base station that centrally controls the RUs. The radio unit RU2 is mapped to the base station’s distributed unit, and the digital unit DU 1 is mapped to the base station’s central unit. As illustrated in Fig. 5 of Ookubo, when the DU 1 receives the expiration of the TA timer from the RU 2, the DU 1 notifies the RU 2′ on the other side of the expiration of the TA timer. The same applies to the case where the RU 2′ manages the state of the TA timer (See Fig. 5; S107). Therefore, he above limitation is clearly described by the cited portions of Ookubo (Par. [47], [63]-[64] and Steps S107 and S107’ of Fig. 5)
Therefore, and for the reasons set above, the combination of Tsai, Ookubo, Byun and Dinan  teaches: “transmitting, by the base station distributed unit to a radio resource control (RRC) layer of a base station central unit, a first message indicating the expiration of the time alignment timer for the timing advance group of the wireless device”.

Regarding argument (II), Examiner submits that Dinan teaches an eNB that may perform [Apply] initial configuration based on initial configuration parameters received from a network node. Therefore, the application of the initial configuration is triggered by receiving a control message including: an initial eNB configuration, a UE location, a UE type, UE CSI feedback, UE uplink transmissions or a combination of the above. Initial configuration may be based on UE channel state measurements. (See Dinan; Par. [53]) Dinan teaches that upon the expiry of the TA timer, an RRC reconfiguration message is sent to the UE to reconfigure the CSI reporting at the STAG. The application of the initial configuration, by the base station, is in response to the expiry of the timing advance timer and triggered by receiving the control message, by the wireless device, indicating the expiration of the timer and including the UE channel state parameters. (See Dinan; Par. [50]-[52]) Upon the expiry of the TA timer, the wireless device receives the control message from a base station. The control message may cause in the wireless device configuration of a plurality of cells comprising a primary cell and secondary cells. The control message may further causes in the wireless device configuration of a plurality of channel parameters for the following channels: the uplink control channel on the primary cell; the one uplink data channels; and an uplink random access channel on the first cell (See Dinan; Par. [141] and Fig. 12)
Therefore, and for the reasons set above, the combination of Tsai, Ookubo, Byun and Dinan  teaches: “applying, by the base station central unit and in response to receiving the first message, a default physical channel configuration for one or more cells of the timing advance group”.

B. Response to Arguments Presented by Appellant With Respect to the Rejections of Claims 6 - 7 Over Tsai in view of Ookubo in view of Byun in view of Dinan and further in view of Park.
Regarding dependent claim 6, Appellant submitted that the combination of Tsai, Ookubo, Byun, Dinan and Park does not teach or suggest: “receiving, by the base station distributed unit and based on the first message, a second message indicating a wireless device context release request for the wireless device; and releasing,  by the base station distributed unit and in response to receiving the second message, a wireless device context of the wireless device” as recited in claim 6 (Appeal Brief, Page 7, 5th  Paragraph)
	Regarding Appellant’s argument with respect to claim 6, Park teaches an RRC message [Second message], that is transmitted from the serving eNB for reconfiguration, to move the Scell to be a part of the Primary timing advance group (TAG). The RRC message may be sent to the UE to reconfigure TAG configurations, by releasing the SCell and then configuring the SCell as a part of the pTAG, in response to determining the timing advanced command received is of the pTAG [See Second Example of Fig. 8] (See Park; Par. [203] — [204]) In addition, Park discloses that If the base station 2802 determines that a handover should be performed, the base station 2802 may send a second message, at step 2830, to a target base station 2803 (e.g., a target gNB). The second message received by BS 2803 may comprise a handover request message. (See Park; Par. [325] and Fig. 28) The target base station 2803 may notify the source base station 2802, by sending an eighth message to the source base station 2802 when the handover is complete. In response to receiving the eighth message, the source base station 2802 may release a wireless device context for the wireless device 2801. (See Park; Par. [336] and Fig. 28) Further, park discloses that a wireless device context includes: one or more bearers, one or more slices, subscriber information, security information, or the list of all radio bearers to be released. (See Park; Par. [ 325])
	As a final note, the Appellant argues that the message of Park is transmitted between two different base stations, rather than between the DU and CU of the same base station as in the subject application. The examiner submits that the claim language of claim 1 recites: “transmitting, by the base station distributed unit to a radio resource control (RRC) layer of a base station central unit, a first message indicating the expiration of the time alignment timer for the timing advance group of the wireless device”. The recitation of: “a radio resource control (RRC) layer of a base station central unit” and the use of “a base station central unit” indicate that the central unit may be a part of a different BS.
Therefore, and for the reasons set above, the combination of Tsai, Ookubo, Byun, Dinan and Park teaches: “receiving, by the base station distributed unit and based on the first message, a second message indicating a wireless device context release request for the wireless device; and releasing,  by the base station distributed unit and in response to receiving the second message, a wireless device context of the wireless device”.

In conclusion Examiner turns to MPEP 2111.01, which states in part: “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004). Examiner submits that all terms in the claims were given their plain meanings and the broadest interpretation, in light of description provided in the specifications. 
(3) Related Proceeding(s) Appendix
No decision rendered by a court or the board is identified by the examiner in the Related Appeals and Interferences section of this examiner’s answer.

For the above reasons, it is believed that the rejections of claims 1-4 and 6-20 should be sustained.

Respectfully submitted,
 /R.K.F/ Examiner, Art Unit 2413                                                                                                                                                                                                                                                                                                                                                                                     
Conferees:
/REDENTOR PASIA/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.